            Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


CONVERGEN ENERGY WI LLC,

               Plaintiff,

       v.                                                            Case No. 20-cv-00543

L’ANSE WARDEN ELECTRIC COMPANY, LLC,

            Defendant.
_____________________________________________________________________________

  DEFENDANT’S MEMORANDUM IN OPPOSITION OF RENEWED MOTION FOR
                         PRELIMINARY INJUNCTION
______________________________________________________________________________

                                PRELIMINARY STATEMENT

       During the last conference call, the Court asked why this case was filed in this

jurisdiction when there are other pending actions in the Eastern District of Wisconsin and the

Southern District of New York. The real answer, which Plaintiff Convergen Energy WI, LLC

(“CEW”) did not provide, is that CEW is trying to avoid the New York action and hoping for a

better outcome closer to home. The New York federal judge has already ruled against CEW –

temporarily restraining and subjecting CEW and the other New York defendants to expedited

discovery. The New York court understood that there really is no justifiable explanation for the

double dealing that resulted in the recent sale of CEW for millions less than it is worth and

revised supply terms that shifted millions in profit to CEW under the contested supply

agreement.

       The resulting forum shopping and claim splitting is well reflected in the fact that CEW’s

injunction motion is based solely on the supply agreement that is at the heart of the New York

fraud case (as well as the Eastern District of Wisconsin action). Indeed, Defendant L’Anse
           Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 2 of 9




Warden Electric Company, LLC (“L’Anse”) sued CEW in New York to rescind the supply

agreement based on fraud. Thus, the New York court will determine the viability of the supply

agreement. Nevertheless, CEW does not seem to care about potentially inconsistent rulings or

even the merits of its application. CEW filed for an injunction without articulating any

irreparable harm. CEW admits that it seeks money damages for unpaid invoices, which is the

death knell for equitable relief. CEW merely points to contract language in the supply agreement

(that the fraudsters drafted and signed) about the possibility of irreparable harm in the event of an

unspecified breach of that agreement. Under both New York and Wisconsin law, that type of

contract provision cannot be the basis for injunctive relief. The federal court system is not a

casino where CEW can switch slot machines after a loss.

                            RELEVANT PROCEDURAL HISTORY

   A. The Claims Here are Redundant of Two Other Actions

       On May 11, 2020, the New York action plaintiffs emailed a draft complaint to CEW and

its co-defendants and stated that it will be filed “[a]bsent resolution of the issues raised in the

attached complaint by noon Thursday, May 14, 2020.” See Gold Dec. ¶ 3. None of the

defendants responded and the New York action was filed on May 14, 2020. See Id. The New

York complaint, among other things, seeks rescission of the supply agreement. See Complaint ¶

95 - 99.

       In anticipation of the New York action, CEW and two of the other New York defendants

filed a declaratory judgment action in Brown County, Wisconsin the same day that the New

York plaintiffs said they would file suit absent resolution. See Gold Dec. ¶ 4. The declaratory

judgment action seeks a declaration with respect to some but not all of the issues raised in the

New York action (i.e., however, the issues presented in the declaratory judgment action are

wholly duplicative of the New York action). This type of anticipatory filing runs counter to both


                                                 -2-
           Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 3 of 9




New York and Wisconsin law. see e.g. OMC LLC v. S&E Gourmet Cuts, Inc., No. 16-CV-833-

WMC, 2017 WL 3484964, at *3 (W.D. Wis. Aug. 14, 2017) (dismissing a declaratory judgment

action as an anticipatory lawsuit where it was filed “to preempt the imminent threat by

defendant”); Skiva Int'l, Inc. v. Minx Int'l Inc., No. 15-CV-4580 KBF, 2015 WL 5853854, at *2

(S.D.N.Y. Oct. 7, 2015) (dismissing a declaratory judgment action as an anticipatory lawsuit

where “Plaintiff plainly filed this suit in anticipation of defendant filing a . . . suit against it.”).

The declaratory judgment action was the first attempt to evade the New York action and was

removed to the Eastern District of Wisconsin. The expectation is that the Eastern District case

will be transferred to and consolidated with the New York action, as it is superfluous of the

claims already at issue in New York. See Gold Dec. ¶ 9.

        Not satisfied with the Eastern District of Wisconsin case, CEW filed yet another litigation

in Dane County on June 10, 2020, which was removed to this Court. Among other deficiencies,

the complaint in this action is guilty of claim splitting because the same parties and operative

facts are already before two other courts. See, e.g., Roumann Consulting Inc. v. Symbiont

Constr., Inc., No. 18-C-1551, 2019 WL 3501527, at *6 (E.D. Wis. Aug. 1, 2019) (dismissing

claims for violating the doctrine of claims splitting because there were identical parties and

operative facts); Scholz v. United States, No. 19-CV-1074, 2020 WL 3051565, at *4 (E.D. Wis.

June 8, 2020) (dismissing the complaint on the basis of claim splitting).

        Contrary to CEW’s application, the supply agreement does not mandate that an

injunction be filed in the Western District of Wisconsin or any specific jurisdiction. See Supply

Agreement at Page 7. This transgression – splitting its claims for relief among several federal

courts – alone justifies denial of CEW’s request for an injunction.




                                                   -3-
          Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 4 of 9




       L’Anse removed this action to the Western District of Wisconsin and then moved to

transfer the action to the Southern District of New York. The New York action plaintiffs are

filing a motion to stay the arbitration pending the conclusion of the New York action

simultaneously with this filing. See Gold Dec. ¶ 10.

   B. Choice of Law

       By its application, CEW is seeking to enforce a contract created, “negotiated,”

consummated, and executed in New York by two bad actors (both named in the New York

action) who themselves were based in New York. See Declaration of Camilo Patrignani ¶ 14

(“Patrignani Dec.”). The only issue is whether the New York conduct at issue constitutes fraud.

The supply agreement is either void or not, depending on the outcome of the New York fraud

action. The fact that the supply agreement is between one party in Wisconsin (CEW) and another

in Michigan (L’Anse) does not alter the conclusion that New York law applies here.

       Under New York law, “[i]f conflicting conduct-regulating laws are at issue, the law of the

jurisdiction where the tort occurred will generally apply because that jurisdiction has the greatest

interest in regulating behavior within its borders.” Licci ex rel. Licci v. Lebanese Canadian Bank,

SAL, 672 F.3d 155, 158 (2d Cir. 2012) (quoting Cooney, 81 N.Y.2d at 72, 595 N.Y.S.2d at 922,

612 N.E.2d at 280). Under Wisconsin law, the threshold test is whether the contacts of one state

are so minimal that it would be “officious intermeddling” to apply that state’s laws. Love v. Blue

Cross & Blue Shield of Georgia, Inc., 439 F. Supp. 2d 891, 892 (E.D. Wis. 2006) (quoting

American Standard Ins. Co. v. Cleveland, 124 Wis.2d 258, 369 N.W.2d 168 (1985)). Wisconsin

courts then look to the following factors: “(1) predictability of results; (2) maintenance of

interstate and international order; (3) simplification of the judicial task; (4) advancement of the

forum's governmental interests; and (5) application of the better rule of law.” Id. at 892–93. This




                                                -4-
            Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 5 of 9




is “a qualitative analysis of the contacts that one or more jurisdictions have with the facts.” State

Farm Mut. Auto. Ins. Co. v. Gillette, 2002 WI 31, ¶ 49, 251 Wis. 2d 561, 588, 641 N.W.2d 662,

675–76. And Michigan courts “apply Michigan law unless a ‘rational reason’ to do otherwise

exists.” Sutherland v. Kennington Truck Serv., Ltd., 454 Mich. 274, 286, 562 N.W.2d 466, 471

(1997) (declined to extend on other grounds). Based on the totality of the circumstances, there

can be little debate that New York law applies.1 For ease of reference, however, L’Anse cites to

both Wisconsin and New York cases to eliminate any threshold issues over choice of law.

                                            ARGUMENT

    I. CEW Fails to Satisfy the High Standard of a Preliminary Injunction.

        “A plaintiff seeking a preliminary injunction must establish that he is likely to succeed on

the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

balance of equities tips in his favor, and that an injunction is in the public interest.” D.U. v.

Rhoades, 825 F.3d 331, 335 (7th Cir. 2016) (internal quotations and citations omitted); Faiveley

Transp. Malmo AB v. Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009). “Of the three, the

question whether plaintiff will suffer irreparable harm is sometimes considered most important.”

Reinders Bros. v. Rain Bird E. Sales Corp., 627 F.2d 44, 52–53 (7th Cir. 1980). CEW’s motion

for an injunction fails with respect to each of these factors.

        A. CEW Fails to Demonstrate Irreparable Harm

        CEW is seeking payment on unpaid invoices (i.e., prejudgment money damages), which

is not grounds for an injunction. See D.U., 825 F.3d at 339 (holding that a party seeking a

preliminary injunction must demonstrate that money damages would be inadequate should they

        1
                 Upon information and belief, CEW’s ultimate owner is a resident of Florida for
jurisdictional purposes, making the relationship with Wisconsin further attenuated. See Indiana Gas Co.
v. Home Ins. Co., 141 F.3d 314, 317 (7th Cir. 1998) (citing Carden v. Arkoma Associates, 494 U.S. 185
(1990)); See Gold Dec. ¶ 12.



                                                  -5-
          Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 6 of 9




win the lawsuit); Bisnews AFE (Thailand) Ltd. v. Aspen Research Grp. Ltd., 437 F. App'x 57 (2d

Cir. 2011) (denying a preliminary injunction because plaintiff could be fully compensated by

money damages.).

       The only claim of irreparable harm is to a conclusory statement in the fraudulently

procured supply agreement. CEW MOL ¶ 19. This is, in and of itself, insufficient. See Int'l Ass'n

of Machinists Dist. 10 v. Wisconsin, 194 F. Supp. 3d 856, 865 (W.D. Wis. 2016) (denying an

injunction because “reliance on vague and conclusory statements about irreparable harm are

simply not enough to show that they are entitled to the extraordinary remedy of preliminary

injunctive relief.”). A contract statement on what may constitute irreparable harm is not

sufficient to grant an injunction. See Epic Sys. Corp. v. Tata Consultancy Servs. Ltd., No. 14-

CV-748-WMC, 2016 WL 6477011, at *1 (W.D. Wis. Nov. 2, 2016) (where “the contract states

that a violation of the Agreement may cause ‘irreparable harm,’ this serves as an insufficient

basis to order injunctive relief[.]”); Baker's Aid, a Div. of M. Raubvogel Co. v. Hussmann

Foodservice Co., 830 F.2d 13, 16 (2d Cir. 1987) (“the contractual language declaring money

damages inadequate in the event of a breach does not control the question whether preliminary

injunctive relief is appropriate.”); Int'l Creative Mgmt., Inc. v. Abate, No. 07 CIV. 1979 PKL,

2007 WL 950092, at *6 (S.D.N.Y. Mar. 28, 2007) (holding the moving party “cannot rely on the

contract provision alone to demonstrate irreparable harm.”). CEW never articulates any actual

irreparable harm it will face absent injunctive relief (because it cannot).

       B. CEW Fails to Demonstrate A Likelihood of Success

       CEW’s entire claim is predicated on the enforceability of the supply agreement. CEW

cites to the termination, arbitration and pricing provisions of the agreement in articulating its

claim. The fatal flaw to this is that the supply agreement is not enforceable because it is the




                                                -6-
          Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 7 of 9




product of a fraudulent scheme. The supply agreement was not negotiated at arm’s-length. See

Patrignani Dec. ¶ 13; See Complaint ¶ 53. The parties did not “negotiate” the supply agreement.

See Patrignani Dec. ¶ 13. The two signatories to the supply agreement are both aligned in the

fraud, one a defendant, one an unnamed co-conspirator. See Gold Dec. ¶ 11.

       Under New York law, fraud will void a contract and any arbitration clause it contains.

See Loop Prod. v. Capital Connections LLC, 797 F. Supp. 2d 338, 347–48 (S.D.N.Y. 2011)

(holding that an agreement and its arbitration clause was unenforceable because defendants

“misrepresented who they were” and “the entire transaction proposed by Defendants, including

the Contract, was a sham designed to perpetrate their fraudulent scheme.”); 332 E. 66th St., Inc.

v. Walker, 59 Misc. 3d 1216(A), 106 N.Y.S.3d 727 (N.Y. Sup. Ct. 2018) (holding that

establishing the agreement was not the product of an arms’ length transaction will render the

whole agreement including the arbitration clause unenforceable.); Comprehensive Merch.

Catalogs, Inc. v. Madison Sales Corp., 521 F.2d 1210, 1213 (7th Cir. 1975) (“Of course, if the

alleged fraud was part of a grand scheme that permeated the entire contract, including the

arbitration provision, the arbitration provision should fall with the rest of the contract.”);

Anderson St. Realty Corp. v. New Rochelle Revitalization, LLC, 78 A.D.3d 972, 974 (2010)

(holding fraud makes a contract and any arbitration clause contained therein void where the

fraudulent conduct was “part of a grand scheme that permeated the entire contract,” which is

established by showing it was not the result of an arm’s length negotiation).

       Furthermore, the arbitration clause will likely be unconscionable. Under the Federal

Arbitration Act, “the usual defenses to a contract such as fraud, unconscionability, duress and

lack of consideration may be applied to invalidate an arbitration agreement[.]” Wisconsin Auto

Title Loans, Inc. v. Jones, 696 N.W.2d 214, 219, 280 Wis.2d 823, 831–32, 2005 WI App 86, ¶




                                                 -7-
          Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 8 of 9




10 (Wis. App. 2005). Unconscionability is defined as “the absence of a meaningful choice on the

part of one party, together with contract terms that are unreasonably favorable to the other party.

“A contractual clause is unconscionable when there is a certain quantum of procedural

unconscionability and a certain quantum of substantive unconscionability.” Id. at 833; see also

Brennan v. Bally Total Fitness, 198 F. Supp. 2d 377, 382 (S.D.N.Y. 2002) (applying the same

definition of unconscionability). “The more substantive unconscionability present, the less

procedural unconscionability is required, and vice versa.” Coady v. Cross Country Bank, 729

N.W.2d 732, 741, 299 Wis.2d 420, 439, 2007 WI App 26, ¶ 26 (Wis. App. 2007) (internal

quotations and citations omitted).

       Even if the supply agreement is not voided per se due to fraud or unconscionability, there

remains the open question of offset. One issue to be resolved in the New York action is the

unlawful shifting of profit to CEW from L’Anse, a power plant and customer of CEW. See

Complaint ¶ 47. Consequently, L’Anse is entitled to common law right to set off. “The right of

setoff (also called “offset”) allows entities that owe each other money to apply their mutual debts

against each other, thereby avoiding “the absurdity of making A pay B when B owes A.”

Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 18, 116 S. Ct. 286, 289, 133 L. Ed. 2d 258

(1995) (quoting Studley v. Boylston Nat. Bank, 229 U.S. 523, 528, 33 S.Ct. 806, 808, 57 L.Ed.

1313 (1913)); PC COM, Inc. v. Proteon, Inc., 906 F. Supp. 894, 903 (S.D.N.Y. 1995) (“The

common law right of setoff allows parties that owe mutual debts to each other to assert the

amounts owed, subtract one from the other, and pay only the balance”); In re Whimsy, Inc., 221

B.R. 69, 72 (S.D.N.Y. 1998) (“Rooted in the common law, setoff is a creditor's equitable right to

deduct a debt it owes to a debtor from a claim it has against the debtor arising out of a separate

transaction.”); see generally Miller v. United States, 422 B.R. 168, 171 (W.D. Wis. 2010). By the




                                                -8-
          Case 1:20-cv-05240-LJL Document 20 Filed 06/23/20 Page 9 of 9




injunction, CEW is asking for the ultimate relief in the case – payment – which is wholly

inappropriate. See D.U., 825 F.3d at339; Bisnews AFE (Thailand) Ltd., 437 F. App'x at 57.

       The balance of the equities does not favor CEW. Issuance of a preliminary injunction

would harm L’Anse, fuel CEW’s litigation expenses, and would only serve to allow CEW to

continue to benefit from the fraudulent scheme.

                                         CONCLUSION

       CEW has ignored basic Wisconsin procedural law in its effort to flee the New York

action and further scrutiny by the New York court, which has forced L’Anse to needlessly and at

great expense file two motions for removal, a motion to transfer (and another one in progress), a

motion to expedite, an opposition to an injunction, and a motion to stay an arbitration. CEW’s

attempts to circumvent the New York action only serves to highlight the frivolous nature of its

efforts. The relief requested in this action should be denied and this case should be dismissed or

voluntarily withdrawn.

       Respectfully submitted this 23rd day of June, 2020.


                                      s/R. George Burnett
                                      R. George Burnett
                                      Law Firm of Conway, Olejniczak & Jerry, S.C.
                                      P.O. Box 23200
                                      Green Bay, WI 54305-3200
                                      Phone: (920) 437-0476
                                      Fax: (920) 437-2868
                                      Wis. State Bar No. 1005964
                                      gb@lcojlaw.com

                                      Michael Stolper
                                      Seiden Law Group, LLP
                                      469 Seventh Avenue, Suite 502
                                      New York, NY 10018
                                      Admission Pro Hac Vice Pending

                                      Attorneys for Defendant, L’Anse Warden Electric
                                      Company, LLC


                                               -9-
